 

Exhibit 10.2

 

NO. W-IFC-1

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

PRICESMART, INC.

 

Common Stock Purchase Warrant

 

January 26, 2005

   400,000 Shares

 

FOR VALUE RECEIVED, PriceSmart, Inc., a Delaware corporation (the “Company”),
with its principal office at 9740 Scranton Road, San Diego, California
92121-1745, hereby certifies that the International Finance Corporation (the
“Investor”), or its registered assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company up to 400,000 fully paid
and nonassessable shares of Common Stock, par value $.0001 per share, of the
Company at a purchase price of $7.00 per share (subject to adjustment as
hereinafter provided, the “Exercise Price”). This Warrant is exercisable at any
time and from time to time after the date hereof and before November 30, 2005
(the “Expiration Date”); provided, however, that if this Warrant has not been
exercised with respect to at least 200,000 of such shares of Common Stock, this
Warrant will be automatically exercised with respect to 200,000 of such shares
of Common Stock upon delivery to the Investor of proper agreements and
instruments, duly executed and in full force and effect, evidencing the (i)
conversion of the Bridge Loan as contemplated in Section 2(b) of the Letter
Agreement among the Company, The Price Group, LLC, a California limited
liability company (the “Price Group”), PSMT Caribe, Inc., a British Virgin
Islands corporation and wholly owned subsidiary of the Company (“PSMT Caribe”),
PSMT Trinidad/Tobago Limited, a company organized and existing under the laws of
the Republic of Trinidad and Tobago and subsidiary of the Company (“PSMT
Trinidad”), PSMT Philippines, Inc. a Filipino corporation and subsidiary of the
Company, and the Investor (the “Letter Agreement”), (ii) conversion of the Price
Group’s other loans as contemplated in Section 2(c) of the Letter Agreement,
(iii) conversion of the preferred shares as contemplated in Section 2(d) of the
Letter Agreement, and (iv) commencement of the exercise period of the rights
offering as contemplated in Section 2(e) of the Letter Agreement. This Warrant
is issued pursuant to, and is subject to the terms and conditions of, that
certain Warrant Purchase Agreement, dated January 26, 2005, between the Company
and the Investor (as the same may be amended, supplemented or restated from time
to time, the “Purchase Agreement”). Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement. The term “Common Stock” shall mean the aforementioned Common Stock of
the Company, together with any other equity securities that may be issued by the
Company in addition thereto or in substitution therefor as provided herein.

 



--------------------------------------------------------------------------------

The number of shares of Common Stock to be received upon the exercise of this
Warrant and the price to be paid for a share of Common Stock are subject to
adjustment from time to time as hereinafter set forth. The shares of Common
Stock deliverable upon such exercise, as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Shares.”

 

Section 1. Exercise of Warrant.

 

(a) Exercise Procedures. This Warrant may be exercised in whole or in part, on
any business day prior to the Expiration Date by presentation and surrender
hereof to the Company at its principal office at the address set forth in the
initial paragraph hereof (or at such other address as the Company may hereafter
notify the Holder in writing) with the Purchase Form appended hereto as Exhibit
A duly executed by the Holder or by such Holder’s duly authorized attorney. Upon
receipt by the Company of this Warrant and such Purchase Form, together with
such documentation or evidence as reasonably requested by the Company evidencing
proper payment of the Exercise Price, the Holder shall be deemed to be the
holder of record of the Warrant Shares, notwithstanding that the stock transfer
books of the Company shall then be closed or that certificates representing such
Warrant Shares shall not then be actually delivered to the Holder. Payment of
the Exercise Price shall be made first through the reduction of the amounts
outstanding under (i) that certain C Loan Agreement, dated as of January 26,
2001, among the Company, PSMT Caribe, PSMT Trinidad and the Investor (the “C
Loan”), and (ii) the A Loan (as defined in that certain Loan Agreement, dated
January 26, 2001, among the Company, PSMT Caribe, PSMT Trinidad and the
Investor) (the “A Loan”), on a pro rata basis among such outstanding amounts. To
the extent, and only to the extent, that prior to the expiration of this Warrant
the Company has repaid the C Loan and the A Loan or for any other reason no
amount remains outstanding thereunder, the Exercise Price shall be payable
pursuant to clause (b) or (c) below.

 

(b) Cash Exercise. If paid in cash, the Exercise Price shall be paid in lawful
money of the United States of America, by cash, certified check or wire
transfer, for the number of Warrant Shares specified in the Purchase Form.

 

(c) Net-Issuance. Subject to the limitations in clause (a) above, if the fair
market value of one share of Common Stock is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
for cash, the Holder may elect to convert this Warrant (in whole or in part)
into shares equal to the value (as determined below) of this Warrant (or the
portion thereof being cancelled) by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Purchase Form and
notice of such election in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

X

   =    Y    x    (A    -    B)                     A

 

Where:

 

X         =          the number of shares of Common Stock to be issued to the
Holder.

 

-2-



--------------------------------------------------------------------------------

Y         =          the number of shares of Common Stock purchasable under the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being cancelled (at the date of such calculation).

 

A         =          the fair market value of one share of Common Stock (at the
date of such calculation).

 

B         =          Exercise Price (as adjusted to the date of such
calculation).

 

For purposes of the above calculation, the “fair market value” of one share of
Common Stock on the date of calculation shall be determined as follows:

 

(i) if traded on a securities exchange or the Nasdaq National Market, the fair
market value of the Common Stock shall be deemed to be the average of the
closing or last reported sale prices of the Common Stock on such exchange or
market over the five (5) trading day period ending one business day prior to the
date the Holder surrenders this Warrant at the principal office of the Company
together with the properly endorsed Purchase Form (the “Determination Date”);

 

(ii) if otherwise traded in an over-the-counter market, the fair market value of
the Common Stock shall be deemed to be the average of the closing or last
reported sale prices of the Common Stock over the five (5) trading day period
ending one business day prior to the Determination Date; or

 

(iii) if there is no public market for the Common Stock, or if a public market
has existed for a period less than is necessary for a date mentioned under
subsection (i) or (ii) above, then fair market value shall be determined by
mutual agreement of the Holder and the Company, and if the Holder and the
Company are unable to so agree, at the Company’s sole expense by an investment
banker of national reputation selected by the Company and reasonably acceptable
to the Holder.

 

(d) Delivery to Holder. As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within five (5) business days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Holder, or as such Holder (upon payment by such Holder of
any applicable transfer taxes) may direct:

 

(i) a certificate or certificates for the number of Warrant Shares to which such
Holder shall be entitled, and

 

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of such shares purchased by the Holder upon such
exercise as provided in Section 1(a) above.

 

Section 2. Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance and delivery upon exercise of this Warrant
all shares of its Common Stock or other shares of capital stock of the Company
from time to time issuable upon exercise of

 

-3-



--------------------------------------------------------------------------------

this Warrant. All such shares shall be duly authorized and, when issued upon
such exercise in accordance with the terms of this Warrant, shall be validly
issued, fully paid and nonassessable, free and clear of all liens, security
interests, charges and other encumbrances or restrictions on sale (other than as
provided in the Company’s certificate of incorporation and any restrictions on
sale set forth herein or pursuant to applicable federal and state securities
laws) and free and clear of all preemptive rights.

 

Section 3. Fractional Interest. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor for an
amount equal to such fraction multiplied by the Exercise Price.

 

Section 4. Transfer or Loss of Warrant.

 

(a) Transfer. Subject to the provisions of applicable law, upon surrender of
this Warrant to the Company or at the office of its stock transfer agent or
warrant agent, with such duly executed Assignment Form in the form appended
hereto as Exhibit B and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant or Warrants in the name
of the assignee or assignees named in such instrument of assignment (any such
assignee will then be a “Holder” for purposes of this Warrant) and, if the
Holder’s entire interest is not being assigned, in the name of the Holder, and
this Warrant shall promptly be cancelled.

 

(b) Warrant Register. The Company will maintain a register containing the names
and addresses of the Holders of this Warrant. Until any transfer of this Warrant
is made in the warrant register, the Company may treat the Holder of this
Warrant as the absolute owner hereof for all purposes; provided, however, that
if this Warrant is properly assigned in blank, the Company may (but shall not be
required to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary. Any Holder may change such
Holder’s address as shown on the warrant register by written notice to the
Company requesting such change.

 

(c) Loss. Upon receipt of evidence satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) of indemnification satisfactory to the Company, and upon
surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a new Warrant of like tenor and date.

 

Section 5. Compliance with Act; Disposition of Warrant or Shares.

 

(a) Compliance with Act. The Holder, by acceptance hereof, agrees that this
Warrant, and the Warrant Shares to be issued upon exercise hereof are being
acquired for investment and that such holder will not offer, sell or otherwise
dispose of this Warrant, or any Warrant Shares except under circumstances which
will not result in a violation of the Act or any applicable state securities
laws. This Warrant and all Warrant Shares issued upon exercise of this Warrant
(unless registered under the Act and any applicable state securities laws) shall
be stamped or imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.”

 

-4-



--------------------------------------------------------------------------------

Said legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated. In addition, in connection with the issuance of this Warrant,
the holder specifically represents to the Company by acceptance of this Warrant
as follows:

 

(i) The Holder is aware of the Company’s business affairs and financial
condition, and has acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire this Warrant. The Holder is
acquiring this Warrant for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any “distribution” thereof
in violation of the Act.

 

(ii) The Holder understands that this Warrant has not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
as expressed herein.

 

(iii) The Holder further understands that this Warrant must be held indefinitely
unless subsequently registered under the Act and qualified under any applicable
state securities laws, or unless exemptions from registration and qualification
are otherwise available. The holder is aware of the provisions of Rule 144
promulgated under the Act.

 

(b) Application to Transfers. Each certificate representing this Warrant or the
Warrant Shares transferred by Holder (except a transfer pursuant to Rule 144 or
144A) shall bear a legend as to the applicable restrictions on transferability
in order to ensure compliance with such laws, unless the holder provides an
opinion of counsel, reasonably acceptable to the Company, that such legend is
not required in order to ensure compliance with such laws. The Company may issue
stop transfer instructions to its transfer agent in connection with such
restrictions.

 

Section 6. Rights of Holder. The Holder shall not, by virtue hereof, be entitled
to any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant. Nothing
contained in this Warrant shall be construed as conferring upon the Holder
hereof the right to vote or to consent or to receive notice as a stockholder of
the Company on any matters or with respect to any rights whatsoever as a
stockholder of the Company. No dividends or interest shall be payable or accrued
in respect of this Warrant or the interest represented hereby or the Warrant
Shares purchasable hereunder until, and only to the extent that, this Warrant
shall have been exercised in accordance with its terms.

 

-5-



--------------------------------------------------------------------------------

Section 7. Adjustment of Exercise Price and Number of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
beginning of certain events, as follows, provided, however, that there shall be
no such adjustment or adjustments made upon the beginning or occurrence of any
of the transactions contemplated by the Company’s Definitive Proxy Statement on
Schedule 14A filed with the Securities and Exchange Commission on October 6,
2004 (the “Proxy Statement”):

 

(a) Adjustment for Change in Capital Stock. If at any time after the date hereof
the Company:

 

(i) pays a dividend in Common Stock or makes a distribution on its Common Stock
in shares of its Common Stock;

 

(ii) subdivides its outstanding shares of Common Stock into a greater number of
shares;

 

(iii) combines its outstanding shares of Common Stock into a smaller number of
shares;

 

(iv) makes a distribution on its Common Stock in shares of its capital stock
other than Common Stock; or

 

(v) issues by reclassification of its Common Stock any shares of its capital
stock;

 

then the Exercise Price and the number of shares of Common Stock issuable upon
exercise of the Warrant in effect immediately prior to such action shall be
adjusted so that the Holder may receive upon exercise of this Warrant and
payment of the same aggregate consideration the number of shares of capital
stock of the Company which the Holder would have owned immediately following
such action if the Holder had exercised this Warrant immediately prior to such
action.

 

The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.

 

In no event shall the holder of this Warrant be entitled to receive rights
pursuant to the Rights Offering (as defined in the Proxy Statement) on any
shares of Common Stock issued upon exercise of the Warrant if the Warrant is
exercised after the distribution of the rights pursuant to the Rights Offering.

 

(b) Adjustment for Common Stock Issuance. If the Company issues shares of Common
Stock for a consideration per share less than the current market price per share
on the date the Company fixes the offering price of such additional shares, the
Exercise Price shall be adjusted in accordance with the formula:

 

                                    P

E’

   =    E    x    O     +     M                             A

 

-6-



--------------------------------------------------------------------------------

where:

 

E’ =

  

the adjusted Exercise Price.

E =

  

the then current Exercise Price.

O =

  

the number of shares outstanding immediately prior to the issuance of such
additional shares.

P =

  

the aggregate consideration received for the issuance of such additional shares.

M =

  

the current market price per share on the date of issuance of such additional
shares.

A =

  

the number of shares outstanding immediately after the issuance of such
additional shares.

 

The adjustment shall be made successively whenever any such issuance is made,
and shall become effective immediately after such issuance.

 

This subsection (b) does not apply to:

 

(1) the exercise of warrants, or the conversion or exchange of other securities
convertible or exchangeable for Common Stock,

 

(2) Common Stock issued to the Company’s employees under bona fide employee
benefit plans adopted by the Board of Directors of the Company and approved by
the holders of Common Stock when required by law, if such Common Stock would
otherwise be covered by this subsection (b),

 

(3) Common Stock issued or issuable upon the exercise of rights or warrants
issued to the holders of Common Stock, or

 

(4) Common Stock issued in a bona fide public offering pursuant to a firm
commitment underwriting.

 

(c) Adjustment for Convertible Securities Issuance. If the Company issues any
securities convertible into or exchangeable for Common Stock for a consideration
per share of Common Stock initially deliverable upon conversion or exchange of
such securities less than the current market price per share on the date of
issuance of such securities, the Exercise Price shall be adjusted in accordance
with this formula:

 

                                   P E’    =    E    x    O    +     M          
          O    +     D

 

-7-



--------------------------------------------------------------------------------

where:

 

E’ =

   the adjusted Exercise Price.

E =

   the then current Exercise Price.

O =

   the number of shares outstanding immediately prior to the issuance of such
securities.

P =

   the aggregate consideration received for the issuance of such securities.

M =

   the current market price per share on the date of issuance of such
securities.

D =

   the maximum number of shares deliverable upon conversion or in exchange for
such securities at the initial conversion or exchange rate.

 

The adjustment shall be made successively whenever any such issuance is made,
and shall become effective immediately after such issuance.

 

If all of the Common Stock deliverable upon conversion or exchange of such
securities have not been issued when such securities are no longer outstanding,
then the Exercise Price shall promptly be readjusted to the Exercise Price which
would then be in effect had the adjustment upon the issuance of such securities
been made on the basis of the actual number of shares of Common Stock issued
upon conversion or exchange of such securities.

 

This subsection (c) does not apply to convertible securities issued in a bona
fide public offering pursuant to a firm commitment underwriting.

 

(d) Current Market Price. In subsections (b) and (c) of this Section 7 the
current market price per share of Common Stock on any date is the average of the
Quoted Prices of the Common Stock for 20 consecutive trading days ending on the
trading day immediately prior to the date in question. The “Quoted Price” of the
Common Stock is the last reported sales price of the Common Stock as reported on
the Nasdaq National Market System, or if the Common Stock is listed on a
securities exchange, the last reported sales price of the Common Stock on such
exchange which shall be for consolidated trading if applicable to such exchange,
or if neither so reported or listed, the last reported bid price of the Common
Stock. In the absence of one or more such quotations, the Board of Directors of
the Company shall determine the current market price on the basis of such
quotations as it in good faith considers appropriate.

 

(e) Consideration Received. For purposes of any computation respecting
consideration received pursuant to subsections (b) and (c) of this Section 7,
the following shall apply:

 

(1) in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith;

 

-8-



--------------------------------------------------------------------------------

(2) in the case of the issuance of shares of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company (irrespective of the accounting treatment
thereof), whose determination shall be conclusive, and described in a Board
resolution;

 

(3) in the case of the issuance of securities convertible into or exchangeable
for shares, the aggregate consideration received therefor shall be deemed to be
the consideration received by the Company for the issuance of such securities
plus the additional minimum consideration, if any, to be received by the Company
upon the conversion or exchange thereof (the consideration in each case to be
determined in the same manner as provided in clauses (1) and (2) of this
subsection).

 

(f) When De Minimis Adjustment May Be Deferred. No adjustment in the Exercise
Price need be made unless the adjustment would require an increase or decrease
of at least 1% in the Exercise Price. Any adjustments that are not made shall be
carried forward and taken into account in any subsequent adjustment.

 

All calculations under this Section shall be made to the nearest cent or to the
nearest 1/100th of a share, as the case may be.

 

(g) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to this Section 7, each Warrant outstanding prior to the making of the
adjustment in the Exercise Price shall thereafter evidence the right to receive
upon payment of the adjusted Exercise Price that number of shares of Common
Stock (calculated to the nearest hundredth) obtained from the following formula:

 

N’

   =    N    x    E                     E’

 

where:

 

N’         =          the adjusted number of Warrant Shares issuable upon
exercise of a Warrant by payment of the adjusted Exercise Price.

 

N         =         the number or Warrant Shares previously issuable upon
exercise of a Warrant by payment of the Exercise Price prior to adjustment.

 

E’         =          the adjusted Exercise Price.

 

E         =          the Exercise Price prior to adjustment.

 

(h) Deferral of Issuance or Payment. In any case in which an event covered by
this Section 7 shall require that an adjustment in the Exercise Price be made
effective as of a record

 

-9-



--------------------------------------------------------------------------------

date, the Company may elect to defer until the occurrence of such event (i)
issuing to the Holder, if this Warrant is exercised after such record date, the
shares of Common Stock and other capital stock of the Company, if any, issuable
upon such exercise over and above the shares of Common Stock or other capital
stock of the Company, if any, issuable upon such exercise on the basis of the
Exercise Price in effect prior to such adjustment, and (ii) paying to the Holder
by check any amount in lieu of the issuance of fractional shares pursuant to
Section 3.

 

(i) When No Adjustment Required. No adjustment shall be required for a change in
the par value of the Common Stock. No adjustments shall be made under any
Section herein in connection with the issuance of Warrant Shares after exercise
of this Warrant.

 

(j) Notice of Certain Actions. In the event that:

 

(i) the Company shall authorize the issuance to all holders of its Common Stock
of rights, warrants, options or convertible securities to subscribe for or
purchase shares of its Common Stock or of any other subscription rights,
warrants, options or convertible securities with the exception of the rights to
be issued pursuant to the Rights Offering; or

 

(ii) the Company shall authorize the distribution to all holders of its Common
Stock of evidences of its indebtedness or assets (other than dividends paid in
or distributions of the Company’s capital stock for which the Exercise Price
shall have been adjusted pursuant to subsection (a) of this Section 7 or cash
dividends or cash distributions payable out of consolidated current or retained
earnings as shown on the books of the Company and paid in the ordinary course of
business); or

 

(iii) the Company shall authorize any capital reorganization or reclassification
of the Common Stock (other than a subdivision or combination of the outstanding
Common Stock and other than a change in par value of the Common Stock) or of any
consolidation or merger to which the Company is a party and for which approval
of any stockholders of the Company is required (other than a consolidation or
merger in which the Company is the continuing corporation and that does not
result in any reclassification or change of the Common Stock outstanding), or of
the conveyance or transfer of the properties and assets of the Company as an
entirety or substantially as an entirety; or

 

(iv) the Company is the subject of a voluntary or involuntary dissolution,
liquidation or winding-up procedure; or

 

(v) the Company proposes to take any action (other than actions of the character
described in Section 7(a)) which would require an adjustment of the Exercise
Price pursuant to Section 7;

 

then the Company shall cause to be sent by facsimile (with electronic
confirmation of transmission), overnight courier or certified or registered
mail, postage prepaid and return receipt requested, addressed to the registered
Holder at the facsimile number or address of such Holder as shown on the books
of the Company, at least ten (10) days prior to the applicable record or
effective date hereinafter specified, a notice stating (A) the date as of which
the holders of Common Stock of record to be entitled to receive any such rights,
warrants or distributions are to be determined, or (B) the date on which any
such consolidation, merger, conveyance, transfer, dissolution, liquidation or

 

-10-



--------------------------------------------------------------------------------

winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property, if any,
deliverable upon such reorganization, reclassification, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding-up.

 

(k) Company Determination Final. Any determination that the Company or the Board
of Directors of the Company must make pursuant to subsection (a), (b), (c), (d)
or (e) of this Section 7 shall be based solely upon information known by the
Company or the Board of Directors of the Company, as the case may be, at the
time of such determination and shall be conclusive absent manifest error.

 

Section 8. Notice of Adjustment. Upon any adjustment of the Exercise Price or
any increase or decrease in the number of shares of Common Stock purchasable
upon the exercise of this Warrant, the Company shall give written notice
thereof, by facsimile (with electronic confirmation of transmission), overnight
courier or certified or registered mail, postage prepaid and return receipt
requested, addressed to the registered Holder at the facsimile number or address
of such Holder as shown on the books of the Company. The notice shall be signed
by the Company’s chief financial officer and shall state the Exercise Price
resulting from such adjustment and the increase or decrease, if any, in the
number of shares purchasable at such price upon the exercise of this Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.

 

Section 9. Reclassification, Reorganization, Consolidation or Merger. In the
event of any reclassification, capital reorganization or other change of
outstanding shares of Common Stock of the Company (other than a subdivision or
combination of the outstanding Common Stock or a change in the par value of the
Common Stock) or in the event of any consolidation or merger of the Company with
or into another corporation (other than a merger in which the Company is the
continuing corporation and that does not result in any reclassification, capital
reorganization or other change of outstanding shares of Common Stock of the
class issuable upon exercise of this Warrant) or in the event of any sale,
lease, transfer or conveyance to another corporation of the property and assets
of the Company as an entirety or substantially as an entirety, the Company
shall, as a condition precedent to such transaction, cause effective provisions
to be made so that the Holder shall have the right thereafter, by exercising
this Warrant, (in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon exercise of the rights
represented hereby) to purchase the kind and amount of shares of stock and other
securities and property (including cash) receivable upon such reclassification,
capital reorganization and other change, consolidation, merger, sale or
conveyance by a holder of the number of shares of Common Stock that might have
been received upon exercise of this Warrant immediately prior to such
reclassification, capital reorganization, change, consolidation, merger, sale or
conveyance; provided, however, that in the event (a) the value of the stock,
securities or other assets or property (determined in good faith by the Board of
Directors of the Company) issuable or payable with respect to one share of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented hereby is in excess of the Exercise
Price hereof effective at the time of the merger (after giving effect to any
adjustment in such Exercise Price required to be made under the terms of this
Warrant), and (b) the securities received in such reorganization, if any, are
publicly traded, then this Warrant shall expire unless exercised prior to the
reorganization. Any such provision shall include provisions for adjustments in
respect of such

 

-11-



--------------------------------------------------------------------------------

shares of stock and other securities and property that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. The foregoing provisions of this Section 9 shall similarly apply to
successive reclassifications, capital reorganizations and changes of shares of
Common Stock and to successive consolidations, mergers, sales or conveyances.

 

Section 10. Saturdays, Sundays and Holidays. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday in the State
of California, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday in the State of
California.

 

Section 11. Issue Tax. The issuance of certificates for Common Stock upon the
exercise of the Warrant shall be made without charge to the holder of the
Warrant for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificates in a name other than that of the then Holder of the
Warrant being exercised.

 

Section 12. Modification and Waiver. Any term of this Warrant may be amended and
the observance of any term of this Warrant may be waived (either generally or in
a particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder.

 

Section 13. Notices. Unless otherwise specified herein, any notice, request,
demand, claim or other communication hereunder shall be deemed duly given if
(and then two (2) business days after) it is sent by overnight courier or by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient. All communications shall be sent to the
Holder at its address as shown on the books of the Company, or to the Company at
the address indicated therefor in the first paragraph of this Warrant or
subsequently modified by written notice to the Holder.

 

Section 14. Descriptive Headings. The description headings of the several
sections and paragraphs of this Warrant are inserted for convenience only and do
not constitute a part of this Warrant.

 

Section 15. Applicable Law and Jurisdiction.

 

(a) This Warrant is governed by, and shall be construed in accordance with, the
laws of the State of New York, United States of America.

 

(b) The Company irrevocably agrees that any legal action, suit or proceeding
arising out of or relating to this Warrant may be brought by the Holder in the
courts of the United States of America located in the Southern District of New
York. By the execution of this Warrant, the Company irrevocably submits to the
non-exclusive jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against the Company in any such action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction, by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the judgment, or in any other manner provided by law.

 

-12-



--------------------------------------------------------------------------------

(c) Nothing in this Warrant shall affect the right of the Holder to commence
legal proceedings or otherwise sue the Company in any other appropriate
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other legal papers upon the Company in any manner
authorized by the laws of any such jurisdiction.

 

(d) The Company also irrevocably consents to the service of summons, complaint
or other legal process in any action, suit or proceeding being made out of
courts situated in New York, New York by mailing copies of the papers by
registered United States air mail, postage prepaid, to the Company at its
address indicated therefor in the first paragraph of this Warrant or
subsequently modified by written notice to the Holder.

 

(e) The Company hereby irrevocably consents that service in the manner provided
in this Section 15 in any action, suit or proceeding will be deemed personal
service, will be accepted by the Company as such and will be valid and binding
upon the Company for all purposes of any such action, suit or proceeding.

 

(f) The Company irrevocably waives to the fullest extent permitted by applicable
law:

 

  (i) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section;

 

  (ii) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum; and

 

  (iii) any and all rights to demand a trial by jury in any such action, suit or
proceeding brought against the Company by the Holder.

 

(g) To the extent the Company may be entitled in any jurisdiction to claim for
itself or its assets immunity in respect of its obligations under this Warrant
from any suit, execution, attachment (whether provisional or final, in aid of
execution, before judgment or otherwise) or other legal process or to the extent
that in any jurisdiction that immunity (whether or not claimed) may be
attributed to it or its assets, the Company irrevocably agrees not to claim and
irrevocably waives such immunity to the fullest extent permitted now or in the
future by the laws of such jurisdiction.

 

(h) The Company hereby acknowledges that the Investor shall be entitled under
applicable law, including the provisions of the International Organizations
Immunities Act, to immunity from a trial by jury in any action, suit or
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby brought against the Investor in any court of the United
States of America. The Company hereby waives any and all rights to demand a
trial by jury in any action, suit or proceeding arising out of or relating to
this Warrant to which the Company is a party or the transactions contemplated by
this Warrant, brought against the Holder in any forum in which the Holder is not
entitled to immunity from a trial by jury.

 

(i) To the extent that the Company may, in any suit, action or proceeding
brought in any of the courts referred to in Section 15(b) or elsewhere arising
out of or in

 

-13-



--------------------------------------------------------------------------------

connection with this Warrant, be entitled to the benefit of any provision of law
requiring the Holder in such suit, action or proceeding to post security for
such costs of the Company, or to post a bond or to take similar action, the
Company hereby irrevocably waives such benefit, in each case to the fullest
extent now or in the future permitted under the laws of the jurisdiction in
which such court is located.

 

Section 16. Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Warrant, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

Section 17. Severability. If one or more provisions of this Warrant are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

[Signature Page Follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer as of the date first written above.

 

PRICESMART, INC.,

a Delaware corporation

By:   /s/ JOHN M. HEFFNER        

Name:

  John M. Heffner

Title:

  Chief Financial Officer

 

ATTEST: By:   /s/ MICHAEL L. MCCLEARY        

Name: 

  Michael L. McCleary

Title:

  Senior Vice President and Corporate Controller

 

-15-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

PURCHASE FORM

 

Dated                         

 

PriceSmart, Inc.

9740 Scranton Road

San Diego, California 92121-1745

Attn: Chief Financial Officer

 

Ladies and Gentlemen:

 

¨    The undersigned hereby irrevocably elects to exercise the attached Common
Stock Purchase Warrant (the “Warrant”) to purchase                      shares
of Common Stock of PriceSmart, Inc. and hereby makes payment of $            ,
payable through a corresponding reduction of the amount outstanding on the C
Loan and the A Loan (as each are defined in the Warrant) on a pro rata basis, in
payment of the exercise price thereof, together with all applicable transfer
taxes, if any, in accordance with Section 1(a) of the Warrant. ¨    The
undersigned hereby irrevocably elects to exercise the attached Warrant to
purchase                      shares of Common Stock of PriceSmart, Inc. and
hereby makes payment of $             in payment of the exercise price thereof,
together with all applicable transfer taxes, if any, in accordance with Section
1(a) and (b) of the Warrant. ¨    The undersigned hereby irrevocably elects to
exchange the within Warrant for                      shares of Common Stock of
PriceSmart, Inc. pursuant to the “net-issuance” provision in Section 1(c) and in
accordance with Section 1(a) of the Warrant.

 

A-1



--------------------------------------------------------------------------------

Please issue a certificate or certificates representing said shares of Common
Stock of PriceSmart, Inc. in the name of the undersigned or in such other name
as is specified below:

 

--------------------------------------------------------------------------------

(Name)

--------------------------------------------------------------------------------

(Address)

--------------------------------------------------------------------------------

Holder:

--------------------------------------------------------------------------------

By:

   

Name:

   

Title:

   

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT B

 

ASSIGNMENT FORM

 

Dated                     

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

                                                                               
                                        
                                        
                                                       ,

(please type or print in block letters)

 

--------------------------------------------------------------------------------

(insert address)

 

its right to purchase up to                      shares of Common Stock of
PriceSmart, Inc. represented by this Common Stock Purchase Warrant and does
hereby irrevocably constitute and appoint                      attorney to
transfer said right on the books of PriceSmart, Inc., with full power of
substitution in the premises.

 

--------------------------------------------------------------------------------

By:

   

Name:

   

Title:

   

 

B-1